Citation Nr: 0503104	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-09 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy including as due to Agent Orange exposure.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from October 1959 
to October 1979, including a verified period of Vietnam 
service from July 1970 to May 1971.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In September 2004 the veteran was afforded a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is contained in the claims folder.  

The veteran and his representative addressed a low back 
disorder at the September 2004 hearing.  However, a request 
to reopen a claim for service connection for a back disorder 
was denied in the May 2002 rating decision, and the veteran 
did not timely perfect an appeal of that denial.  Hence, if 
the veteran wishes to pursue that claim, he must again 
request reopening of that claim at the RO level.  

The appeal regarding entitlement to service connection for 
PTSD is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

Current peripheral neuropathy, if any, is not related to a 
disease, injury, or Agent Orange exposure in service.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service; and it may not be presumed to have been incurred 
during such service, including as secondary to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In May 2002, the RO denied the 
veteran's claim of service connection.  He was properly 
notified of the outcome as well as the reasoning behind the 
adverse decision in a May 2002 letter.  The Board concludes 
that the discussion in the May 2002 RO decision, statement of 
the case (SOC) (issued in January 2003), and numerous letters 
over the years (to include the February 2002 VCAA letter) 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOC, and various letters informed him of:  why the 
evidence on file was insufficient to grant service 
connection; what evidence the record revealed; what VA was 
doing to develop the claim; and what information and evidence 
was needed to substantiate his claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was, for the most 
part, informed to submit everything he had with regard to his 
claim for service connection.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  Here, the February 2002 letter was 
indeed sent prior to the May 2002 RO decision.

Any defect with respect to the VCAA notice requirement in 
this case was harmless error.  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the appellant regarding what further evidence he should 
submit to substantiate his claim." Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made extensive efforts 
to develop the record.  All relevant records are on file to 
include the veteran's service and VA medical records.  He was 
also afforded a VA compensation examination to determine the 
nature and etiology of any peripheral neuropathy.  There is 
no indication that this examination was inadequate.  In sum, 
the Board finds that the record contains sufficient evidence 
to make a decision on the claim.  VA has fulfilled its duty 
to assist with regard to the veteran's claim. 

In this appeal, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that appellate 
review, at this juncture, is appropriate.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be presumed to have been 
incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, soft-tissue sarcomas, and diabetes.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Specifically, a review of the veteran's service medical 
records does not reveal any evidence of peripheral neuropathy 
during service.  Further, there is no evidence of peripheral 
neuropathy within 2 years of any herbicide exposure.  More 
recent post-service medical evidence shows that the veteran 
underwent a VA Agent Orange examination in June 2001 for the 
specific purpose of determining the nature and etiology of 
any peripheral neuropathy.  Following an examination, the 
veteran was diagnosed as having severe perineal and leg pain 
of undetermined origin.  Peripheral neuropathy was not 
diagnosed.

It is acknowledged that the veteran receives treatment for 
back problems with radiation.  None of the records on file 
characterize the radiation of back pain as "peripheral 
neuropathy."  Even assuming for argument purposes that there 
is a diagnosis of peripheral neuropathy on file, the legal 
requirement that such manifest within weeks or months of 
herbicide exposure and resolve within 2 years of onset have 
not been met. 

Given the aforementioned, the claim of service connection 
must be denied.

The veteran's statements and hearing testimony are 
acknowledged.  He argues that he was exposed to Agent Orange 
during service and that this exposure has caused peripheral 
neuropathy.  Although the veteran may be competent to testify 
as to the symptomatology he has experienced over the years, 
without medical expertise or training, he is not competent to 
offer a medical opinion as to whether he has a current 
disability to include the diagnosis or causation of such.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are 
not competent to render medical opinions).  

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable.


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.


REMAND

The veteran claims he has PTSD as a result of stressful 
experiences during his Vietnam service.  In a December 2001 
statement, a private psychiatrist, E. C., indicated that the 
veteran had recounted several stressful experiences while 
stationed in Vietnam.  Following an examination, the 
diagnosis was PTSD. 

At his September 2004 hearing, the veteran alleged that he 
was in Vietnam twice.  He reported that the first time he was 
on reconnaissance in 1967 on a 90-day temporary duty tour, as 
part of a photography reconnaissance outfit using the U2 spy 
plane and C130 aircraft outfitted with drones.  He reported 
that the unit was then located one mile from Bien Hoa Army 
Air Base.  He noted that he had performed administrative work 
during his entire career in the Air Force, with stationing at 
the Davis-Monthan Air Force Base in Tucson, Arizona.  
However, he explained that from that home base they had 
forward operating rotations to which they were assigned on 
temporary duty, including in Southeast Asia.  

In a March 2003, the veteran provided further details 
regarding his alleged 1967 temporary duty assignment (TDY) in 
Vietnam, informing that the assignment was at Operation 
Location 20, and that they worked on updating maps with enemy 
positions and SAMS sites.  He then also told of a stressor 
incident in which he was aboard one of the C130 aircraft 
involved in the aerial reconnaissance, when the right drone 
failed to deploy and caused a fire aboard the aircraft.  
 
The Board notes that the chronological listing of service, as 
contained within the veteran's service personnel records, 
shows that the veteran was a classified correspondence clerk 
as of July 1966, stationed at the Davis-Monthan Air Force 
Base in Tucson, Arizona; that on February 1967 his was an 
administrator in charge of the unclassified message branch 
and still stationed at Davis-Monthan; and that as of July 
1967 the veteran was the NCOIC for the unclassified mail and 
message branch, still stationed at the same facility.  The 
veteran's service personnel records, which do not appear to 
be complete, do not corroborate any temporary duty assignment 
in Vietnam in 1967. 

Notwithstanding the absence of supportive service personnel 
records, the Board believes that some effort should be made 
to corroborate the veteran's alleged 90-day TDY in Vietnam in 
1967.  Upon remand, the RO should request research into the 
records from the veteran's units of assignment in 1967, 
regarding any TDY's to Vietnam.

The veteran's service personnel records do reflect that he 
was assigned duties as an administrative supervisor at Cam 
Ranh Bay, Vietnam effective from July 11, 1970.  The RO 
requested, and received in December 2003, service department 
confirmation that the veteran served in Vietnam from July 9, 
1970 to May 1, 1971.  Development with the Armed Services 
Center for Research of Unit Records (USASCRUR) will be 
necessary upon remand, to address whether the Cam Ranh Bay 
Air Base was subject to mortar and satchel charge attacks, as 
well as an attack resulting in an ammunition dump explosion, 
as the veteran alleges.

The veteran also testified to a stressor incident, in 
approximately October 1970, involving death of a fellow 
soldier in his unit.  The veteran related that a fellow 
soldier who was within his unit as part of a combat support 
group assigned to their chapel killed himself by consuming a 
fifth of bourbon and a bottle of Darvon.  The veteran 
testified that he and his commander had walked in on the 
scene of this soldier's death.  This stressor is potentially 
verifiable.  Unit records should be requested, to determine 
whether a soldier assigned to the veteran's unit died by 
overdose/poisoning in approximately October 1970 in the 
manner described by the veteran.



Accordingly, the case is remanded for the following:  

1.  A further attempt should be made, 
with appropriate authorization, to 
obtain all records of treatment by Dr.  
E. C, of the Summerville Behavioral 
Health Clinic.  Any records and 
responses received should be associated 
with the claims folder.  

2.  The RO should make inquiry to 
appropriate military sources about any 
of the veteran's TDY assignments in 
1967.  In particular, verification that 
all of the veteran's service personnel 
records are on file should be made.  If 
there are outstanding records, efforts 
should be made to obtain them.  All 
records and responses received should be 
associated with the claims folder.

3.  Thereafter, the RO should compile a 
statement of all the veteran's alleged 
inservice stressors which are 
potentially verifiable, including a 
summary of details of these alleged 
stressors.  The RO should provide this 
compilation in a query letter to the 
Armed Services Center for Research of 
Unit Records (USASCRUR), for any 
information that might corroborate the 
claimant's alleged stressors.  Any 
responses received should be associated 
with the claims folders.

4.  After completion of all of the above 
instructions, if an in-service stressor 
(or stressors) has been independently 
verified, then a VA psychiatric 
examination for compensation purposes 
should be afforded the claimant, to 
address whether a diagnosis of PTSD, due 
to verified in-service stressor(s), may 
be made.  All necessary tests should be 
conducted.  The claims folders with a 
copy of this remand must be made 
available to the examiner for review in 
association with the examination.  The 
examiner should consider the claimant's 
past medical history, including any 
other mental disorders.  The examiner 
should then address the following:  A)  
Does the veteran have PTSD?  B) If so, 
is it at least as likely as not that 
PTSD is due to an independently verified 
in-service stressor?  A complete 
rationale must be provided for any 
opinion offered.

5.  Thereafter, and following any other 
appropriate development, the RO should 
readjudicate the claim of service 
connection for PTSD.  If any 
determination remains to any extent 
adverse to the claimant, he and his 
representative must be provided a 
supplemental statement of the case which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for any adverse decision. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	
                  
_________________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


